Title: To James Madison from George Armroyd & Co., 20 August 1805 (Abstract)
From: George Armroyd & Co.
To: Madison, James


          § From George Armroyd & Co. 20 August 1805, Philadelphia. “We have not been able before this Morning to get the Vouchers respecting our Brig the Neptune compleated. We now transmit your Letter, accompanied thereby, to the Marquis de Casa Yrujo: and beg leave to enclose a Second Set of the Papers for the inspection of the French Minister, to whom you will be kind enough to represent the Case also.”
        